      CASE 0:15-cr-00049-MJD-HB Document 918 Filed 01/28/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MINNESOTA

GULED ALI OMAR,                            *

       Petitioner,                         *       Criminal No.: 15-49 (MJD)

       v.                                  *
                                                   Civil No.: 19-3161 (MJD)
UNITED STATES OF AMERICA                   *

*      *      *      *      *       *      *       *     *       *      *      *        *

                    PETITIONER’S SUPPLEMENT TO MOTION
                  TO VACATE OR CORRECT ILLEGAL SENTENCE

       Petitioner Guled Omar, through his attorneys, C. Justin Brown (Brown Law) and

James M. Ventura (James M. Ventura Attorney at Law), hereby supplements his 28

U.S.C. § 2255 motion with his signed affidavit, attached hereto as Exhibit 1.

       On December 23, 2019, Omar filed, through undersigned counsel, a motion to

vacate or correct his sentence pursuant to 28 U.S.C. § 2255. Doc. 914. He also filed a

supporting affidavit. Doc. 914-2. However, as explained in the filing, the affidavit Omar

submitted with his motion was not signed because counsel had not yet received the

signed document from Omar, who is incarcerated. Doc. 914-1 at 22, n.9. In the filing,

counsel also explained that they would supplement the filing upon receipt of Omar’s

signed affidavit. Id. Due to mail issues at the institution, undersigned counsel just

received the signed affidavit on January 27, 2020. Omar respectfully requests that this

Court substitute his original, unsigned affidavit, with the signed affidavit attached hereto.




                                               1
     CASE 0:15-cr-00049-MJD-HB Document 918 Filed 01/28/20 Page 2 of 2



                                        Respectfully Submitted,


                                        /s/ James M. Ventura
                                        James M. Ventura (# 147217)
                                        1000 Twelve Oaks Center Drive, Suite 100
                                        Wayzata, MN 55391
                                        Telephone: (952) 473-8064
                                        Facsimile: (952) 475-7042
                                        jventura@jamesventuralaw.com


                                        /s/ C. Justin Brown
                                        C. Justin Brown (admitted pro hac vice)
                                        Maryland Federal Bar No. 28110
                                        Brown Law
                                        1 N. Charles St., Suite 1301
                                        Baltimore, Maryland 21201
                                        Telephone: (410) 244-5444
                                        Facsimile: (410) 934-3208
                                        Brown@cjbrownlaw.com

                                        Attorneys for Petitioner




                           CERTIFICATE OF SERVICE

      I hereby certify that on January 28, 2020, a copy of the foregoing Supplement to

Omar’s 2255 motion was served on all parties entitled to service via CM/ECF.




                                        /s/ C. Justin Brown
                                        C. Justin Brown




                                           2
